Case 9:19-cv-80825-DMM Document 6 Entered on FLSD Docket 07/11/2019 Page 1of1
RETURN OF SERVICE

State of Florida County of District Court

Case Number: 9:19-CV-80825-DMM

Jennifer Quasha, on behalf of her son, H.Q., a minor, SLK201900401

vs.

 

 

 

 

 

 

0

Defendant:
City of Palm Beach Gardens, Florida,

For:

Matthew W. Dietz

Disability Independence Group, Inc.
2990 Southwest 35th Avenue
Miami, FL 33133

Received by SLK INVESTIGATIONS, INC. on the 28th day of June, 2019 at 1:23 pm to be served on City of Palm Beach Gardens,
Florida - c/o Mark T. Marciano- City Mayor, 10500 N. Military Trail, Palm Beach Gardens, FL 33410.

|, ENIL CERRANO, do hereby affirm that on the 1st day of July, 2019 at 11:15 am, I:

served an AUTHORIZED entity by delivering a true copy of the SUMMONS IN A CIVIL ACTION, COMPLAINT and EXHIBIT A with
the date and hour of service endorsed thereon by me, to: Barbara Chabre as Paralegal at the address of: 10500 N. Military Trail,
Palm Beach Gardens, FL 33410, who stated they are authorized to accept service for City of Palm Beach Gardens, Florida -, and
informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 57, Sex: F, Race/Skin Color: White, Height: 5'6", Weight: 145, Hair: Blonde, Glasses: N
| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in good standing, in the

judicial circuit in which the process was served. Under penalty of perjury, | declare that | have read the foregoing return of service and
that the facts stated in it are true pursuant to Florida Statute 92.525(2).

ENIL CERRANO
2083

SLK INVESTIGATIONS, INC.
2212 East 5th Avenue
Tampa, FL 33605

(813) 247-6250

Our Job Serial Number: SLK-2019004010

Copyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.1c
